                      Case 2:18-cv-09148-PA-AGR Document 94 Filed 04/15/19 Page 1 of 6 Page ID #:1218



                              1   DAVID GROSSMAN (SBN 211326)
                                  dgrossman@loeb.com
                              2   LOEB & LOEB LLP
                                  10100 Santa Monica Blvd., Suite 2200
                              3   Los Angeles, CA 90067
                                  Telephone: 310.282.2000
                              4   Facsimile: 310.282.2200
                              5   Attorneys for Defendants
                                  MORGAN CREEK ENTERTAINMENT
                              6   GROUP; LIONSGATE
                                  ENTERTAINMENT; SUMMIT
                              7   ENTERTAINMENT LLC; LENTON T.
                                  HUTTON; DAVID C. ROBINSON;
                              8   JAMES G. ROBINSON; STEVEN G.
                                  BAGATOURIAN; JEREMY HAFT;
                              9   EDDIE GONZALEZ
                           10
                           11                                 UNITED STATES DISTRICT COURT
                           12                             CENTRAL DISTRICT OF CALIFORNIA
                           13
                           14     JOSEPH G. KARMO,                           Case No.: 2:18-cv-09148-PA-AGRx
                           15                    Plaintiff,                  Assigned to Hon. Percy Anderson
                           16              v.
                                                                             DEFENDANTS’ OPPOSITION TO
                           17     MORGAN CREEK                               PLAINTIFF’S MOTION FOR
                                  ENTERTAINMENT GROUP;                       LEAVE TO FILE SECOND
                           18     LIONSGATE ENTERTAINMENT;                   AMENDED COMPLAINT
                                  SUMMIT ENTERTAINMENT LLC;
                           19     LENTON T. HUTTON; DAVID C.
                                  ROBINSON; JAMES G. ROBINSON;               Date: May 6, 2019
                           20     STEVEN G. BAGATOURIAN;                     Time: 1:30 p.m.
                                  JEREMY HAFT; EDDIE GONZALEZ;               Place: Courtroom 9A
                           21     HARLEY COPEN; and ICM
                                  PARTNERS,                                  Complaint Filed: October 24, 2018
                           22
                                                 Defendants.
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                           DEFENDANTS’ OPPOSITION TO
      Loeb & Loeb
A Limited Liability Partnership
                                  17646212.1                                     PLAINTIFF’S MOTION FOR LEAVE TO FILE
    Including Professional
         Corporations
                                  232312-10001                                           SECOND AMENDED COMPLAINT
                      Case 2:18-cv-09148-PA-AGR Document 94 Filed 04/15/19 Page 2 of 6 Page ID #:1219



                              1            Defendants Morgan Creek Entertainment Group, Lionsgate Entertainment,
                              2   Summit Entertainment LLC, Lenton T. Hutton, David C. Robinson, James G.
                              3   Robinson, Steven G. Bagatourian, Jeremy Haft, and Eddie Gonzales (collectively,
                              4   the “Morgan Creek Defendants”) file this Opposition to Plaintiff Joseph Karmo’s
                              5   March 28, 2019 Motion for Leave to File a Second Amended Complaint (the
                              6   “Motion”).
                              7   I.       INTRODUCTION
                              8            On February 25, 2019, the Morgan Creek Defendants’ filed a Motion to
                              9   Dismiss Plaintiff’s original complaint. Before the hearing on that motion, Plaintiff
                           10     Karmo filed his First Amended Complaint. Karmo’s First Amended Complaint did
                           11     not remedy the defects of his original pleading so, on March 13, 2019, the Morgan
                           12     Creek Defendants filed a motion to dismiss Plaintiff’s First Amended Complaint.
                           13     That motion to dismiss is currently pending, and is under submission.
                           14              However, and before the Court had an opportunity to rule on the pending
                           15     motion to dismiss, Plaintiff Karmo moved to amend his complaint yet again. Thus,
                           16     on March 28, 2019, two weeks after the Morgan Creek Defendants filed their
                           17     Motion to Dismiss the First Amended Complaint, Plaintiff Karmo filed the instant
                           18     Motion. Plaintiff’s newest motion to amend requests leave to file a Second
                           19     Amended Complaint to add two defendants, John Burnham and Bryan Diperstein
                           20     (collectively, the “Proposed Defendants”).
                           21              Plaintiff’s Motion should be denied for two reasons: First, and most
                           22     importantly, Plaintiff’s Motion is premature. With the Morgan Creek Defendants’
                           23     Motion to Dismiss the First Amended Complaint pending, it is not appropriate for
                           24     the Court to have to consider a third version of Plaintiff’s complaint.
                           25              Second, Plaintiff’s proposed amendments to the First Amended Complaint are
                           26     futile because adding the Proposed Defendants will not remedy the deficiencies in
                           27     Plaintiff’s First Amended Complaint. The addition of the Proposed Defendants,
                           28     who by Plaintiff’s own admission were only involved after work on the Film was
                                                                                               DEFENDANTS’ OPPOSITION TO
      Loeb & Loeb
A Limited Liability Partnership
                                  17646212.1                                1        PLAINTIFF’S MOTION FOR LEAVE TO FILE
    Including Professional
         Corporations
                                  232312-10001                                               SECOND AMENDED COMPLAINT
                      Case 2:18-cv-09148-PA-AGR Document 94 Filed 04/15/19 Page 3 of 6 Page ID #:1220



                              1   underway, does not add any relevant factual allegations to support Plaintiff’s claims
                              2   for copyright infringement against the Morgan Creek Defendants (or against any
                              3   other parties). Thus, even if the amendment were permitted, the newest version of
                              4   Plaintiff Karmo’s pleading would still be subject to dismissal on the grounds that he
                              5   cannot show either access to his unpublished script or substantial similarity between
                              6   his script and the film, All Eyez On Me (the “Film”).
                              7            For these reasons, and as set forth below, Plaintiff’s Motion should be denied.
                              8   II.      ARGUMENT
                              9            A.    Plaintiff’s Motion to Amend Should Be Denied Because The
                           10                    Morgan Creek Defendants’ Motion to Dismiss the First Amended
                           11                    Complaint Is Currently Pending.
                           12              On March 13, 2019, the Morgan Creek Defendants filed a Motion to Dismiss
                           13     the First Amended Complaint (Dkt No. 69). On March 28, 2019, Plaintiff Karmo
                           14     filed the instant Motion to amend the First Amended Complaint (Dkt No. 83). On
                           15     April 3, 2019, Plaintiff Karmo filed an Opposition to the Motion to Dismiss (Dkt
                           16     No. 87).
                           17              The Court’s ruling on the Motion to Dismiss will inform further pleadings, if
                           18     any, that Plaintiff may file in this lawsuit. If the Court grants the Motion to Dismiss,
                           19     the Court may, in its discretion, allow Plaintiff another attempt to file a viable
                           20     pleading. If the Court permits a further amendment, Plaintiff can file a third
                           21     complaint in response to the Court’s ruling. However, permitting Plaintiff to file a
                           22     third version of his complaint before the Court has ruled on the operative pleading
                           23     will potentially lead to unnecessary and duplicative filings and motions.
                           24              Thus, at this juncture, Plaintiff’s Motion to Amend the First Amended
                           25     Complaint is premature and should be denied.
                           26              B.    Plaintiff’s Proposed Amendment Is Futile.
                           27              Plaintiff’s proposed amendments do not address the pleading deficiencies
                           28     identified by the Morgan Creek Defendants in their initial motion to dismiss, or in
                                                                                                DEFENDANTS’ OPPOSITION TO
      Loeb & Loeb
A Limited Liability Partnership
                                  17646212.1                                 2        PLAINTIFF’S MOTION FOR LEAVE TO FILE
    Including Professional
         Corporations
                                  232312-10001                                                SECOND AMENDED COMPLAINT
                      Case 2:18-cv-09148-PA-AGR Document 94 Filed 04/15/19 Page 4 of 6 Page ID #:1221



                              1   their currently pending Motion to Dismiss the First Amended Complaint. Where a
                              2   proposed amendment is futile or subject to dismissal, leave to amend should be
                              3   denied. See Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008)
                              4   (futile, prejudicial, bad faith, or unreasonably tardy amendments need not be
                              5   permitted); Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991) (amendments
                              6   subject to dismissal should not be allowed); Gabrielson v. Montgomery Ward &
                              7   Co., 785 F.2d 762, 766 (9th Cir. 1986) (leave should not be granted for futile
                              8   amendments); see also Union Pacific R. Co. v. Nevada Power Co., 950 F.2d 1429,
                              9   1432 (9th Cir. 1991) (amendments seeking to add claims are to be granted more
                           10     freely than amendments that, as here, only attempt to add parties).
                           11              Here, Plaintiff seeks to add two defendants, John Burnham and Bryan
                           12     Diperstein (the “Proposed Defendants”). Plaintiff’s explanation for why he hopes to
                           13     include these two individuals as defendants is vague and has no bearing on his
                           14     substantive claims for infringement of his Script. According to Plaintiff’s Motion,
                           15     the Proposed Defendants’ involvement in this case related to the “packaging” of the
                           16     Film. See Motion, Dkt No. 83 at 2:4-14. Plaintiff claims that the Proposed
                           17     Defendants are “a vital addition to Plaintiff’s complaint because it proves the
                           18     Plaintiff’s claim that ICM packaged the infringing material, and did so unfairly by
                           19     using bad practices of business (very bad packaging deals, which are blatantly
                           20     illegal).” Id. at 2:15-17.
                           21              Even if these allegations were true, Plaintiff’s Motion should still be denied
                           22     because the “packaging” of the Film has absolutely nothing to do with Plaintiff’s
                           23     substantive claim for copyright infringement. For this reason alone, the Motion
                           24     should be denied.
                           25              Moreover, the addition of the Proposed Defendants would not save Plaintiff’s
                           26     complaint from dismissal. As set forth in Defendants’ Motion to Dismiss the
                           27     Amended Complaint and Reply Brief (Dkt Nos. 69 and 86), Plaintiff has not alleged
                           28     a viable claim for infringement against any of the defendants. The elements of
                                                                                                 DEFENDANTS’ OPPOSITION TO
      Loeb & Loeb
A Limited Liability Partnership
                                  17646212.1                                 3         PLAINTIFF’S MOTION FOR LEAVE TO FILE
    Including Professional
         Corporations
                                  232312-10001                                                 SECOND AMENDED COMPLAINT
                      Case 2:18-cv-09148-PA-AGR Document 94 Filed 04/15/19 Page 5 of 6 Page ID #:1222



                              1   copyright infringement are: (1) ownership of a valid copyright and (2) unauthorized
                              2   copying by the defendant of protected elements of the work. Rice v. Fox Broad Co.,
                              3   330 F.3d 1170, 1174 (9th Cir. 2003). “Copying may be established by showing that
                              4   the infringer had access to plaintiff’s copyright work and that the works at issue are
                              5   substantially similar in their protected elements.” Cavalier v. Random House, Inc.,
                              6   297 F.3d 815, 822 (9th Cir. 2002).
                              7             The First Amended Complaint fails to set forth either a plausible claim of
                              8   “access” to Plaintiff’s work, or that Plaintiff’s work (even assuming there was a
                              9   plausible theory of access) is substantially similar in protected expression to the
                           10     Film. Plaintiff’s addition of the Proposed Defendants would not cure these
                           11     deficiencies. By Plaintiff’s own admission, the only involvement of the two
                           12     Proposed Defendants came after the Film was already underway—thus, the
                           13     Proposed Defendants could not have been involved in obtaining access to Plaintiff’s
                           14     work.
                           15               For the reasons set forth in Defendants’ Motion to Dismiss Plaintiff’s First
                           16     Amended Complaint, Plaintiff has not sufficiently stated any viable claims for relief.
                           17     Plaintiff’s proposed amendments do not address the substantive issues identified in
                           18     the Motion to Dismiss and, therefore, Plaintiff’s proposed amendments would be
                           19     futile.
                           20     ///
                           21     ///
                           22     ///
                           23     ///
                           24     ///
                           25     ///
                           26     ///
                           27     ///
                           28     ///
                                                                                                 DEFENDANTS’ OPPOSITION TO
      Loeb & Loeb
A Limited Liability Partnership
                                  17646212.1                                  4        PLAINTIFF’S MOTION FOR LEAVE TO FILE
    Including Professional
         Corporations
                                  232312-10001                                                 SECOND AMENDED COMPLAINT
                      Case 2:18-cv-09148-PA-AGR Document 94 Filed 04/15/19 Page 6 of 6 Page ID #:1223



                              1   III.     CONCLUSION
                              2            For the reasons discussed above, Plaintiff’s Motion For Leave To File a
                              3   Second Amended Complaint be denied.
                              4
                              5   Dated: April 15, 2019                   LOEB & LOEB LLP
                                                                          DAVID A. GROSSMAN
                              6
                              7                                           By: /s/ David A. Grossman
                                                                              David A. Grossman
                              8                                               Attorneys for Defendants
                                                                              MORGAN CREEK ENTERTAINMENT
                              9                                               GROUP; LIONSGATE ENTERTAIN-
                                                                              MENT; SUMMIT ENTERTAINMENT
                           10                                                 LLC; LENTON T. HUTTON; DAVID C.
                                                                              ROBINSON; JAMES G. ROBINSON;
                           11                                                 STEVEN G. BAGATOURIAN;
                                                                              JEREMY HAFT; EDDIE GONZALEZ
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                               DEFENDANTS’ OPPOSITION TO
      Loeb & Loeb
A Limited Liability Partnership
                                  17646212.1                                5        PLAINTIFF’S MOTION FOR LEAVE TO FILE
    Including Professional
         Corporations
                                  232312-10001                                               SECOND AMENDED COMPLAINT
